                            THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO



     UNITED STATES OF AMERICA,

          v.

                                                                  Crim. No. 18-718 (ADC)
     RUBEN O’NEILL HERNANDEZ,

          Defendant.



                                        OPINION AND ORDER 1

        Before the Court is defendant Rúben O’Neill-Hernández’s (“defendant”) motion to

suppress. ECF No. 19. The government filed a response in opposition to the motion. ECF No 21.

The Court held an evidentiary hearing on June 17, 2019, during which time Police of Puerto Rico

(“PRPD”) Agent Guillermo Millán (“Millán”) testified. ECF No. 28. For the following reasons,

the motion to suppress is DENIED. ECF No. 19.

I.      BACKGROUND

        Defendant is charged with possession of a firearm in furtherance of a drug trafficking

crime in violation of 18 U.S.C. § 924(c)(1)(A)(i); possession with intent to distribute a mixture or

substance containing a detectable amount of methamphetamine in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C); and possession with intent to distribute a mixture or substance containing

a detectable amount of marijuana in violation of id. § 841(a)(1), (b)(1)(D). ECF No. 1.




1The record reflects that on August 22, 2019, defendant entered a guilty plea. This Opinion and Order is issued
consistent with the determination made from the bench at the conclusion of the suppression hearing.
Crim. No. 18-718 (ADC)                                                                                     Page 2


        Defendant’s charges arise out of a traffic stop that occurred on November 12, 2018, around

8:50 p.m., near the intersection of Plaza Las Americas and the Hiram Bithorn Stadium in San

Juan, Puerto Rico, on November 12, 2018. ECF No. 28. That evening, defendant was driving a

black Mazda car with one person seated in the front passenger seat. The vehicle stopped in the

right lane at a red traffic light near the entrance of the Hiram Bithorn Stadium. A police cruiser

driven by Agent Millán, who was accompanied by his partner PRPD Agent Dávila, 2 approached

the red light in the center lane and stopped at a diagonal angle behind defendant’s vehicle. Id.

When the traffic light turned green, the PRPD vehicle signaled defendant to pull over. Id.

Defendant complied. Defendant and Agent Millán exited their vehicles. Id. The agent explained

to defendant he had been stopped for a “suspected” expired vehicle registration sticker

(“marbete”). 3 Defendant conceded that the marbete on his vehicle was expired and explained

that he had renewed his registration but failed to affix the renewed marbete. As proof, he

retrieved the valid sticker from inside the vehicle. Having noticed the smell of marijuana as he

neared the Mazda, Agent Millán requested defendant’s consent to search the vehicle. Id.

Defendant consented. Inside the vehicle, the officers found controlled substances, a firearm,

ammunition, and drug paraphernalia. ECF Nos. 19 at 2–3; 21 at 2. Upon receiving his Miranda

rights, defendant made several admissions and signed a written confession. ECF No. 21 at 2.


2Agent Dávila’s full name was not provided on the record.
3A “marbete,” is the colloquial word for the credit-card sized registration sticker placed on lower right hand-corner
of a vehicle’s windshield. The registration sticker is valid for one year and changes design and colors each year. The
twelve months of the calendar year are arranged on the sticker in the same pattern each year. The months from
January through June are on one side of the sticker while the following six months are on the opposite side. A hole
punch is placed through the month of expiration.
Crim. No. 18-718 (ADC)                                                                       Page 3


       Defendant now argues that the PRPD agents lacked reasonable suspicion to pull him

over, manufacturing a pretext for his stop, in violation of his Fourth Amendment Rights. ECF

No. 19 at 3. Specifically, defendant challenges the PRPD agents’ ability view his expired marbete

under the circumstances—at night, at an area with poor lighting, from a rear-view diagonal

angle, through the Mazda’s tinted window, and past the passenger’s silhouette. Id. at 6. The

Court held an evidentiary hearing on the matter on June 17, 2019. ECF No. 28.

II.    LEGAL STANDARD

       Under the Fourth Amendment, an officer stopping a vehicle “constitutes a seizure within

the meaning of the Fourth Amendment.” United States v. Nieves, 256 F. Supp. 3d 133, 136 (D.P.R.

June 22, 2017) (citing Whren v. United States, 517 U.S. 806, 809–10 (1996)). The duration of a traffic

stop should “last no longer than is necessary to effectuate” the purpose of the traffic stop.

Rodríguez v. United States, 135 S. Ct. 1609, 1614 (2015) (citation and internal quotation marks

omitted). A traffic stop is within the boundaries of the Fourth Amendment if “an officer has a

reasonable suspicion of unlawful conduct involving a motor vehicle or its operation.” United

States v. Jenkins, 680 F.3d 101, 105 (1st Cir. 2012) (citation omitted). And, “any action undertaken

with respect to the stop must be reasonably related in scope to the stop itself unless the police

have a basis for expanding their investigation.” United States v. Dion, 859 F.3d 114, 124 (1st Cir.

2017) (citation and internal quotation marks omitted). Reasonableness “requires a practical,

common sense determination,” that amounts to less suspicion “than probable cause and more

than a naked hunch.” Id. (citation and internal quotation marks omitted). “[T]his determination
Crim. No. 18-718 (ADC)                                                                   Page 4


. . . entails a measurable degree of deference to the perceptions of experienced law enforcement

officers.” Id. (citation and internal quotation marks omitted) (omission in original).

       Although traffic stops should remain within the scope of time to resolve the particular

traffic violation at issue, an officer “may extend a stop beyond the scope of what was originally

permissible with the driver’s consent, or if something happened during the stop to cause the

officer to have a reasonable and articulable suspicion that criminal activity was afoot.” Nieves,

256 F. Supp. 3d at 136 (citations omitted). And, “when a law enforcement officer detects the odor

of marijuana emanating from a confined area, such as the passenger compartment of a motor

vehicle, that olfactory evidence furnishes the officer with probable cause to conduct a search of

the confined area.” United States v. Staula, 80 F.3d 596, 602 (1st Cir. 1996).

       Moreover, an officer may conduct a warrantless search of a vehicle with the driver’s

consent. United States v. Forbes, 181 F.3d 1, 4–5 (1st Cir. 1999). To determine whether consent is

voluntary, the court considers the totality of the circumstances, weighing the consenting

individual’s “age, education, experience, intelligence, and knowledge of the right to withhold

consent.” Id. at 5 (citation and internal quotation marks omitted).

III.   DISCUSSION

       Defendant’s argument focuses on the credibility of Agent Millán’s observations.

Defendant reasons that, given the circumstances, it was impossible for Agent Millán to have seen

the expired marbete on his windshield.
Crim. No. 18-718 (ADC)                                                                      Page 5


       Agent Millán testified that he is currently assigned to the Traffic Bureau Bayamón

Highway Patrol and was formerly assigned to the San Juan Highway Patrol Division. ECF No.

28. He estimated that he visually inspects between 100–150 registration stickers daily and has

inspected over a thousand throughout his five-year PRPD career.

       Agent Millán recalled that on the evening in question, he was conducting general traffic

patrol duties with his partner in the area including Roosevelt Avenue. Agent Millán testified

that he observed a black Mazda (Exhibits 1 and 2) stopped in the right lane at a red light at the

intersection near the Hiram Bithorn Stadium and Plaza Las Americas Shopping Center. He

described the intersection’s traffic light as “quite bright” and he recalled pole lighting in the area

as well as a large, electronic billboard at the right of the intersection that provided substantial

lighting. (Exhibits 3, 4 and 5.) Agent Millán approached the intersection from the center lane.

Besides the black Mazda, he recalled another vehicle stopped at the intersection in the “turn

only” lane.

       Agent Millán explained that he purposefully positioned his police cruiser slightly behind

the black Mazda at a diagonal angle, because it allowed him to see into the Mazda and observe

any seatbelt or registration violations. He testified that within the car there were two people, a

driver and front-seat passenger. He recalled that the Mazda’s windows were tinted but that the

rear windows were partially rolled down. From this perspective, he testified he was able to see

that the vehicle’s marbete had expired several months prior. He noted that because it was

November at the time of the stop, the Mazda’s marbete would be valid only if it were perforated
Crim. No. 18-718 (ADC)                                                                    Page 6


in the lower left portion (from Agent Millan’s viewpoint) of the sticker in the areas indicating a

November or December expiration date. He explained that the November and December entries

on all marbetes are located on the lower part of the sticker. He testified that he observed a

perforation at the top left of the marbete and that the Mazda’s marbete was green in color, while

the 2019 marbete is beige and red. From this observation and his experience in inspecting

hundreds of marbetes a day, he suspected the Mazda’s marbete expired around July 2018.

       Once the traffic light turned green, Agent Millán notified his fellow agent he was to

conduct a traffic stop because of an expired registration sticker. Agent Millán moved behind the

black car and signaled with the patrol lights and siren for it to pull over. Agent Millán testified

that as he exited the patrol car and approached the Mazda, he could smell marijuana. He

indicated that defendant exited the Mazda and approached him, at which time Agent Millán

ordered defendant to stop.

       Officer Dávila approached the defendant’s vehicle and confirmed the marbete expired at

the end of July 2018. When Agent Millán asked defendant about the expired marbete, defendant

requested Rivera, his passenger, hand him the renewed registration sticker stored in the front

compartment of the vehicle. At the time, Rivera had lower the right door (passenger’s.) Agent

Millán noted that defendant seemed nervous and was sweating.

       The Court ruled from the bench that Agent Millán’s testimony was credible. Agent Millán

has vast experience as a PRPD officer and, more specifically, extensive experience with

registration violations. Throughout the evidentiary hearing, Agent Millán remained consistent
Crim. No. 18-718 (ADC)                                                                    Page 7


and clear both during direct and cross examinations. Additionally, the government admitted

into evidence several photographs of the intersection at issue. ECF No. 28, Exhibits 3–5. One of

the photos, taken at night, depicted the light emitted from the electronic billboard, traffic light,

and pole lighting. Id. at Exhibit 5. The Court found that the electronic billboard projected a large

swath of white light across three lanes of traffic, including the two lanes occupied by defendant

and Agent Millán. Thus, although it was 8:50 p.m. at the time of the traffic stop, the electronic

billboard alongside the traffic light projected enough light to render credible Agent Millán’s

testimony that he observed the expired marbete prior to initiating the traffic stop.

IV.    CONCLUSION

       The traffic stop was therefore supported by reasonable suspicion of a traffic violation,

which was corroborated after the stop. The subsequent warrantless search of defendant’s vehicle

was supported by Agent Millán’s olfactory observation of marijuana emanating from the vehicle

and authorized by defendant’s consent. The Court DENIES defendant’s motion to suppress,

ECF No. 19.

       IT IS SO ORDERED.

       At San Juan, Puerto Rico, on this19th day of February, 2020.




                                                   S/AIDA M. DELGADO-COLÓN
                                                   United States District Judge
